Citation Nr: 0502901	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  00-09 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran served on active duty from March 1937 to March 
1940 and from October 1942 to October 1945.  He died in 
November 1999.  The appellant is his surviving spouse.

In November 1999, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.  A 
March 2000 rating decision denied the appellant's claim, and 
she appealed. 

The Board remanded the case in August 2001 so that additional 
development could be accomplished.  The specifics of the 
Board's remand and the RO's response will be discussed in 
greater detail below.  Subsequent to this remand, an 
independent medical expert (IME) opinion was solicited by the 
Board.  The IME opinion was received by the Board in February 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




Other matter

As noted in the Board's August 2001 remand, the appellant's 
representative has alleged clear and unmistakable error (CUE) 
in the March 2000 rating decision.  The CUE claim was denied 
in a December 2000 rating decision.  The Board notes, 
however, that only decisions which have become final and 
binding can be reversed or amended based on CUE.  The March 
2000 rating decision has not become final and binding; 
indeed, it is currently under appellate review and is the 
subject of this remand.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2003). Accordingly, the appellant's CUE 
contention in the March 2000 rating decision lacks standing 
under the law and the December 2000 rating decision which 
purports to decide the CUE claim is similarly without force 
and effect.


REMAND

The Board's August 2001 remand requested that the RO obtain 
additional medical records, notify the appellant of her right 
to a hearing, ensure compliance with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), obtain an 
additional medical nexus opinion, and readjudicate the claim.  
In response to the Board's remand, the RO requested 
additional service medical records, obtained VA treatment 
records and notified the appellant of her right to a hearing 
and of the provisions of the VCAA.  The RO did not, however, 
obtain an additional nexus opinion or readjudicate the claim.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  Where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance. 

Because the RO failed to comply with all of the Board's 
remand instructions, the case must be remanded so that the RO 
can readjudicate the claim.  Due to the Board's subsequent 
request for and receipt of an IME opinion, the RO need not 
obtain an additional nexus opinion as initially requested by 
the Board.  

The Board also notes the recent decision of the Court in 
Padgett v. Principi, 
No. 02-2259 (Vet. App. July 9, 2004) vacated by No. 02-2259 
(Vet. App. Sept. 14, 2004), which held that, absent a waiver, 
where the Board obtains an IME opinion, the case must be 
remanded to the agency of original jurisdiction (AOJ) for 
initial consideration before the Board may adjudicate the 
claim.  In the instant case, the AOJ has not considered the 
IME opinion and although solicited by the Board in September 
2004 no waiver has been obtained.  Although the Court's 
decision in Padgett was vacated in September 2004 pending 
consideration of the case by the full Court, in addition to 
Stegall concerns the Board believes it prudent for the AOJ to 
readjudicate the claim pending final resolution of this 
matter by the Court. 

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should readjudicate the issue on 
appeal, to include consideration of the 
IME opinion and any other recently 
received evidence.  If the outcome is 
unfavorable to the appellant, the case 
should be returned to the Board for 
further appellate review after all 
appropriate due process considerations 
have been satisfied.

The purpose of this REMAND is to ensure that the appellant is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the appellant until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



